Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 1-20 are pending and under examination.


Claim Objections
Claim 14 is objected to because of the following informalities:  the limitation “set of” is repeated in the first line of claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Hindson et al. and Cuppens
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US20140378349; cited as entry 4 in IDS filed 14 June 2021) and Cuppens (US20100227329; cited as entry 1 in IDS filed 14 June 2021).
Hindson et al. teach compositions for nucleic acid analysis comprising a plurality of barcoded sequences; primers, polymerases and other reagents required for nucleic acid amplification (e.g. Entire Hindson reference and especially para 0388, pg. 51).
 Furthermore, Hindson et al. teach nucleic acid analysis comprise providing cells in individual partitions, such as individual tubes or individual wells of a multiwell plate (i.e. separate reaction vessels) and providing barcoded sequences and primers to generate barcoded target nucleic acids (e.g. Entire Hindson reference and especially wells of a multiwell plate as in para 0096, pg. 8; para 0243, para 0246, pg. 30; para 0255, pg. 32; para 0259, pg. 33; para 0301-0310, pg. 39-40). 
Furthermore, Hindson et al. teach analysis of multiple target analytes , wherein each partition comprises multiple analytes or one or more strands of the same analyte, upto greater than 100000 target analytes (e.g. Entire Hindson reference and especially para 0260, pg. 33). Furthermore, Hindson et al. teach embodiments comprising at least 8 samples (e.g. para 0320, pg. 42).
Furthermore, Hindson et al. teach methods comprising providing partitions comprising sample and beads conjugated with multiple oligonucleotides comprising primer sequences, wherein upto 1010 oligonucleotides are associated with a bead within a partition(e.g. Entire Hindson reference and especially wells of a multiwell plate as in para 0096, pg. 8;para 0103-0104,pg. 10;para 0112-0116, pg. 11;  the acrydite moieties are attached to an oligonucleotide sequence, such as a primer (e.g., a primer for one or more of amplifying target nucleic acids and/or sequencing target nucleic acids barcode sequence, binding sequence, or the like)) that is desired to be incorporated into the bead as in para 0115, pg. 11; para 0125, pg. 12-13; bead may comprise at least 1, 10, 100, 1000, 10000, 100000, 1000000, 10000000, 100000000, 1000000000, or 10000000000 oligonucleotides covalently linked to the beads as in para 0127,pg. 13; para 0294-0297, pg. 38-39; Fig. 38).
Furthermore, Hindson et al. teach barcode sequences are designed according to user’s choice (e.g. the barcode sequences are pre-synthesized and/or designed with known sequences as in para 0167,pg. 18). Hindson et al. also teach the arrangement of adaptors, barcode sequences, sample index sequences, target sequence and primer binding sites within the construct vary depending on the desired configuration of the resulting construct (e.g. para 0332-0333,pg. 43). Furthermore, Hindson et al. teach providing additional oligonucleotide sequences, such as sequencing adaptors, additional barcode sequences and sample index sequences that are added by ligation to further label target nucleic acid fragments(e.g. para 0333- 0334, pg. 43; para 0367,pg. 48).
Furthermore, Hindson et al. teach each partition comprises a different barcode (i.e. sample identifier) (e.g. para 0267, pg. 34). Hindson et al. teach barcode sequences comprise at least 4 nucleotides, at least 6 nucleotides or at least 10 nucleotides in length (e.g. para 0025, pg. 4). 
 Additionally, Hindson et al. teach multiple embodiments of primers comprising different combinations of barcode sequences and universal sequences.
In one embodiment, Hindson et al. teach using a first primer comprising a P5 immobilization site, a barcode and a sequencing primer binding site (e.g. para 0301, pg. 39) to yield a nucleic acid construct comprising a P5 immobilization site, a barcode, sequencing primer binding site R1 and sequencing primer binding site R2 that is situated 3’ to the target nucleic acid sequence: PS-Barcode-Rl-RandomNmer-Insert-R2 (e.g. para 0305, pg. 40). Furthermore, Hindson et al. teach using a second primer comprising a sequence that complements the second primer binding site R2, a sample index sequence, and a P7 immobilization site with the above construct to yield  a sequencer ready construct, PS-Barcode-Rl-RandomNmer-Insert-R2-Sampleindex-P7(e.g. para 0302,pg. 39; para 0307-0309,pg. 40). 
Hindson et al. also teach the barcode sequence and the sample index sequence facilitate identification of an individual nucleic acid molecule, as the barcode serves as a molecular tag and the sample index serves as a sample tag (e.g. In some cases, an additional barcode sequence may serve as a sample index, with the original barcode and sample index permitting multiplexed sequencing (e.g., simultaneous molecular tagging and sample identification). The original barcode can be used during sequencing to align a sequence read corresponding to the nucleic acid molecule associated with the barcode (e.g., identified via the barcode). A different sample index can be included in sequencer-ready products generated from each different sample. Thus, the sample index can be used during sequencing for identifying the sample to which a particular sequence read belongs and multiplexing can be achieved as in para 0298,pg. 39). 
Hindson et al. also teach an embodiment wherein the construct has the following configuration: P7-Barcode-R2-RandomNmer-Insert-Rl-Sampleindex-P5. Hindson teaches this construct results from an amplification scheme that is analogous to the previous example (e.g. previous example recited in para 0301-0309, pg. 39-40; para 0310, pg. 40). 
In a different embodiment, Hindson et al. teach a sequencer ready construct comprising the following configuration: P7-Barcode-R2-RandomNmer-Insert-Rl-Sampleindex-P5. Hindson teaches this construct results from an amplification scheme that is analogous to the previous example recited in (e.g. para 0301-0310, pg. 39-40), which may result from amplification of a target nucleic acid using a first primer comprising a P5 site, a sample index sequence and a first primer binding site, i.e. R1 and a second primer comprising a P7 site, a molecular barcode sequence and a second primer binding site, i.e. R2. 
Regarding the sequence placement of a 5’ constant region, a sample identifier and a 3’ constant region as recited in claim 1:
As discussed above, Hindson et al. teach barcode design and sequence incorporation are optimized according to user’s choice (e.g. the barcode sequences are pre-synthesized and/or designed with known sequences as in para 0167,pg. 18; arrangement of adaptors, barcode sequences, sample index sequences, target sequence and primer binding sites within the construct vary depending on the desired configuration of the resulting construct as in para 0332-0333,pg. 43; providing additional oligonucleotide sequences, such as sequencing adaptors, additional barcode sequences and sample index sequences to further label target nucleic acid fragments as in para 0333- 0334, pg. 43; para 0367,pg. 48).
Therefore, although the claimed combination of sequences in oligonucleotides is not expressly taught by Hindson,  Hindson et al. teach similar oligonucleotides comprising multiple barcodes and incorporated sequences comprising constant regions, such as a P5 or P7 immobilization site and  sequencing primer binding sites R1 and R2. Furthermore, Hindson et al. teach these sequences are incorporated in primers according to user’s choice (e.g. Entire Hindson reference and especially para 0167, pg. 18; para 0332- 0334, pg. 43; para 0367,pg. 48).). Furthermore, as per MPEP 2144.04(VI), the particular placement of sequence placement would be an obvious matter of design choice. Additionally, a skilled artisan would appreciate that, as  there are a finite number of identified, predictable solutions , i.e. combination of sequences, then as per MPEP 2143 citing KSR, it would have been obvious to try these choices.
Therefore, Hindson et al. render obvious kits comprising oligonucleotides comprising constant regions and sample barcodes. 
 Hindson et al. also teach the barcode is a molecular tag (e.g. para 0298, pg. 39) but do not expressly teach an assay identifier as required by the claimed invention.
Prior to the effective filing date of the claimed invention, Cuppens teaches molecular barcodes that are associated with target nucleic acid and that are used to monitor the quality of a sample run. Furthermore, Cuppens teaches embodiments comprising providing oligonucleotides comprising a sample ID barcode, i.e. sample identifier,  and a run-ID-barcode , i.e. assay identifier (e.g. covalent linkage of molecular barcode, i.e. quality control barcode, and sample tag to target nucleic acid amplicons as in para 0053-0055, pg. 5; a specific run-ID-barcode (molecular barcode-in the present invention to as sample DNA tag) can be introduced for each sample… If another specific sample-ID-barcode is added upstream in the process (in the present invention also referred to as marker nucleic acids), and both the sample-ID-barcode (marker nucleic acids) and run-ID-barcode (sample tag) can be preferentially covalently linked, and analyzed in parallel with the amplicons under investigation, the test will be completely quality-assured from the moment when the sample-ID-barcode is added as in para 0060, pg. 5; The combination with a sample tag will provide an extra control of the process, especially if they become covalently linked, since the correct combination of molecular bar code and sample tag should be found at the end of the process which ensures that complete process is quality-assured as in para 0122,pg. 11).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit of Hindson et al. comprising providing the  first primer comprising a P5 site, a sample index and a first primer binding site, i.e. R1, and a second primer comprising a P7 site, a molecular barcode sequence and a second primer binding site, i.e. R2 wherein the sample index  and the molecular barcode sequences are switched from one primer to the other because Hindson et al. teach that sample index sequences and barcode sequences are arranged to yield a desired configuration (e.g. para 0299,pg. 39; para 0328,pg. 42-43;para 0333,pg. 43). Furthermore, Hindson et al. teach these sequences are incorporated in primers according to user’s choice (e.g. Entire Hindson reference and especially para 0167, pg. 18).
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Hindson et al. comprising primers comprising constant regions, molecular barcode sequences and sample index sequences to include the molecular barcode as an instrument to monitor quality control as taught by Cuppens because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a composition comprising  primer oligonucleotides comprising identifier sequences. Furthermore, Hindson et al. teach these sequences are incorporated in primers according to user’s choice (e.g. Entire Hindson reference and especially para 0167, pg. 18).
Therefore, as Hindson et al. also teach primers comprising a sequence that complements sequencing primer binding sites (e.g. Entire Hindson reference and especially para 0302,pg. 39; para 0307-0309,pg. 40), the combined teachings of Hindson et al.  and Cuppens render obvious the limitations: a kit for an assay for a set of oligonucleotide samples, the kit comprising: a set of oligonucleotide samples comprising oligonucleotides, each oligonucleotide having a 5' constant region(i.e. sequencing priming sites R1 and R2), a sample identifier(i.e. sample index), and a 3' constant region(i.e. sequencing priming sites R1 and R2), wherein each sample identifier is unique within the set; and a set of assay primers comprising a priming portion and an assay identifier, wherein the priming portion is the same as or complementary to one of the constant regions of the oligonucleotides, wherein each assay identifier is unique within the set as recited in claim 1.
Furthermore, as Hindson teaches each partition comprises a different barcode (i.e. sample identifier) (e.g. para 0267, pg. 34; para 0299, pg. 39; para 0328, pg. 42-43), the combined teachings of Hindson et al. and Cuppens render obvious claim 2.
Furthermore, the combined teachings of Hindson et al. and Cuppens render obvious the limitations: a kit for an assay for a set of set of oligonucleotide samples comprising oligonucleotides, each oligonucleotide having a 5' constant region, a sample identifier, and a 3' constant region, wherein each sample identifier is unique within the set, the kit comprising:
an assay primer comprising a priming portion and an assay identifier, wherein the priming portion is the same as or complementary to one of the constant regions of the oligonucleotides, wherein: each assay identifier is unique within the set, and the set comprises at least 8 assay primers in separate vessels as required by claim 14.
Furthermore, as Hindson et al. teach analysis of upto 100000 different target analytes, i.e. samples, the combined teachings of Hindson et al. and Cuppens render obvious  claims 3,5 and 7.
Furthermore, as Hindson et al. teach analysis comprising providing beads comprising upto 1010 oligonucleotides comprising primer sequences(e.g. entire Hindson reference and especially para 0096, pg. 8;para 0103-0104,pg. 10;para 0112-0116, pg. 11;  the acrydite moieties are attached to an oligonucleotide sequence, such as a primer (e.g., a primer for one or more of amplifying target nucleic acids and/or sequencing target nucleic acids barcode sequence, binding sequence, or the like)) that is desired to be incorporated into the bead as in para 0115, pg. 11; para 0125, pg. 12-13; bead may comprise at least 1, 10, 100, 1000, 10000, 100000, 1000000, 10000000, 100000000, 1000000000, or 10000000000 oligonucleotides covalently linked to the beads as in para 0127,pg. 13; para 0294-0297, pg. 38-39; Fig. 38), the combined teachings of Hindson et al. and Cuppens render obvious  claims 4,6 and 8.
Furthermore, as Hindson et al. also teach reagents within separate partitions, the combined teachings of Hindson et al. and Cuppens render obvious  claims 15-18.
Furthermore, the combined teachings of Hindson et al. and Cuppens render obvious the limitations: primers further comprise a 5' constant region comprises a standard 5' amplification region for a sequencing platform and a sequencing priming region as required by claims 9 and 19.
Furthermore, as Hindson et al. teach primers comprising constant regions P5 and P7 sites, the combined teachings of Hindson et al. and Cuppens render obvious  claim 10.
Furthermore, as Hindson et al. teach primers comprising sequencing priming sites R1 and R2, the combined teachings of Hindson et al. and Cuppens render obvious  claim 11.
Furthermore, the combined teachings of Hindson et al. and Cuppens render obvious the limitations: wherein the 3’ constant region comprises a standard 3’ amplification region for a sequencing platform as required by claim 12.
Regarding claims 13 and 20:
Claims 13 and 20 recite an intended use of the claimed kits. 
See MPEP 2114.II: 
MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

 Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 In the instant case, as noted above, the combined teachings of Hindson et al. and Cuppens render obvious the requirements of claims 1 and 14. Therefore, the combined teachings of Hindson et al. and Cuppens also meet the requirements of claims 13 and 20.


Hindson et al., Cuppens and Kircher et al.
Claim(s) 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. and Cuppens, as applied to claims 1-20 above, and further in view of Kircher et al.( Nucleic acids research40.1 (2011): e3-e3; 8 pages and supplementary materials; cited as entries 6 and 7 in IDS filed 14 June 2021).
The combined teachings of Hindson et al. and Cuppens as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Hindson et al. and Cuppens render obvious a kit for an assay for a set of oligonucleotide samples comprising oligonucleotides, each oligonucleotide having a 5' constant region, a sample identifier, and a 3' constant region, wherein each sample identifier is unique within the set, the kit comprising: an assay primer comprising a priming portion and an assay identifier, wherein the priming portion is the same as or complementary to one of the constant regions of the oligonucleotides, wherein: each assay identifier is unique within the set, and the set comprises different assay primers in separate vessels.
Regarding claims 13 and 20:
As noted in the previous rejection, claims 13 and 20 recite an intended use of the claimed kit.
Furthermore, prior to the effective filing date of the claimed kit, like Hindson et al., Kircher et al. teach a method of sequencing library construction comprising incorporating two identifier sequences into target nucleic acid molecules (e.g. Fig. 1, pg. 2 of 8).
Furthermore, Kircher et al. teach generating 15 libraries wherein each amplicon of each library comprises two index sequences. Kircher et al. teach three groups were assessed by double indexing:  a group of libraries that were directly pooled and sequenced (no-CAP group); a group of libraries that were individually enriched for mitochondrial DNA and then pooled and sequenced (SP-CAP group) and a group of libraries that were  enriched for mitochondrial DNA in bulk(MP-CAP group)(e.g. 3rd para, Introduction section, pg. 2 of 8; Library preparation, amplification and target enrichment section, Materials and Methods section, pg. 2-3 of 8).
Kircher et al. teach using double indexed amplicons to ensure quality control in processing indexed amplicons through sequence procedure. Kircher et al. teach assessing each index sequence of an amplicon individually allows determining the sample origin twice independently. Kircher et al. teach this analysis comprises comparing the two index sequences of each amplicon and considering those amplicons that do not have perfect matches to their assigned indexes as false pairings (e.g. Quantifying false index pairings section, Results section, pg. 3 of 8).  
Kircher et al. teach false pairing may result from cross-contamination of indexed libraries. They teach analysis of this cross-contamination by determining overrepresentation of an index from a second library in a first library. Kircher et al. teach analysis of overrepresentation of certain pairings in each group by comparing the sequencing data to the index pairings assigned to each individual group , as shown in supplementary table 2 (e.g. For identifying putative cross-contamination, we may identify false pairs with an overrepresentation of counts directly from the figure. Figure 3 clearly shows individual pairs, e.g. 11/103 and 11/105 in no-CAP, 97/3 and 10/105 SP-CAP, and 97/3 in MP-CAP, which are overrepresented compared to background as in 3rd para, Disentangling the factors causing false index pairs section, pg. 4-5 of 8, Kircher 2011; supplementary table 2, pg. 3, Kircher 2011 supp; 2nd para, Quantifying jumping PCR and other effects section, pg. 11-12, Kircher 2011 supp).
In the teaching of Kircher et al., a “first index“ sequence is interpreted as the “sample identifier” and a “second index” sequence is interpreted as the “assay identifier” recited in the instant claims.
Therefore, as both Hindson et al. and Kircher et al. teach methods of sequencing library construction comprising incorporating two identifier sequences into target nucleic acid molecules, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Hindson et al. and Cuppens comprising providing oligonucleotides comprising  two identifier sequences (i.e. sample identifier and assay identifier sequences) to include using these identifiers for comparison of different libraries to determine cross-contamination between indexed libraries as taught by Kircher et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a composition comprising  primer oligonucleotides comprising two identifier sequences. 
Therefore, as Kircher teach comparing index sequences from different libraries to determine cross-contamination between indexed libraries (e.g. 3rd para, Disentangling the factors causing false index pairs section, pg. 4-5 of 8, Kircher 2011; supplementary table 2, pg. 3, Kircher 2011 supp; 2nd para, Quantifying jumping PCR and other effects section, pg. 11-12, Kircher 2011 supp), the combined teachings of Hindson et al., Cuppens and Kircher et al. render obvious claims 13 and 20.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/SAHANA S KAUP/Primary Examiner, Art Unit 1675